Citation Nr: 0819651	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  05-39 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1976 until July 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

This appeal has been advanced on the Board's docket due to 
severe financial hardship.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).

Additional evidence was received after the appeal was 
certified to the Board.  This submission consisted of a 
Congressional inquiry into the status of the case.  To the 
extent that it is substantive in nature, the information 
contained in the newly submitted materials is duplicative of 
evidence already considered by the RO.  Accordingly, the 
Board may proceed with appellate review at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to TDIU.  

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not 
considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b) for veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

Here, the veteran has only one compensably rated service-
connected disability.  Specifically, he is rated at 10 
percent for degenerative disc disease of the lumbar spine.  

Based on the above, the veteran does not meet the threshold 
percentages set forth under 38 C.F.R. § 4.16(a).  However, 
the Board finds that additional development is required in 
order to determine whether the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disability.  In this regard, an April 2006 
private medical opinion is acknowledged.  Specifically, the 
private physician stated that the veteran "will require low 
back surgery followed by intense rehabilitation which will 
render him totally disabled and unable to return to gainful 
employment."  

The April 2006 opinion cannot serve as a basis for a grant of 
TDIU at this time because it is not based on the veteran's 
present disability picture.  Rather, the opinion asserts that 
the veteran will be disabled in the future.  As the record 
does not contain any competent opinions assessing the impact 
of the veteran's current symptomatology on his immediate 
ability to obtain and maintain gainful employment, an 
examination is found to be necessary.  The Board acknowledges 
the veteran's financial troubles and regrets the need to 
delay a final disposition.  However, there is no basis for an 
award of TDIU based on the evidence presently of record.  
Thus, further development may ultimately be beneficial to the 
veteran and in fairness must be undertaken.  


Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA orthopedic 
examination.  All necessary tests should 
be conducted.  The examiner should review 
the claims folder and offer an opinion as 
to whether it is at least as likely as 
not that the veteran is unable to obtain 
and maintain substantially gainful 
employment solely as a result of his 
service-connected disabilities.  Such 
opinion must be accompanied by a clear 
rationale consistent with the evidence of 
record.  The examination report should 
indicate that the claims folder was 
reviewed.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



